


110 HR 3954 IH: To amend title 38, United States Code, to authorize the

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3954
		IN THE HOUSE OF REPRESENTATIVES
		
			October 24, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to reimburse certain volunteers who provide
		  funeral honors details at the funerals of veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Military Honors for our Nation’s Heroes Act.
		2.Reimbursement by
			 Secretary of Veterans Affairs of volunteers who provide funeral honors detail
			 at funerals for veterans
			(a)Reimbursement
			 authorizedChapter 23 of title 38, United States Code, is amended
			 by adding at the end the following new section:
				
					2309.Reimbursement
				of volunteers who provide funeral honors detail
						(a)Reimbursement of
				volunteersThe Secretary may
				reimburse a member of a veterans’ service organization or other organization
				approved by the Secretary for transportation expenses and other expenses the
				Secretary determines are appropriate that are incurred in connection with the
				voluntary provision of a funeral honors detail at the funeral of a veteran,
				including a funeral honors detail requested by a funeral home.
						(b)RegulationsThe
				Secretary shall prescribe regulations to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						2309. Reimbursement of volunteers who
				provide funeral honors
				detail.
					
					.
			
